Citation Nr: 1336350	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  07-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for glaucoma. 

3. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right eye disability, to include blindness. 


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in January 2006 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying entitlement to service for PTSD, hypertension, and glaucoma, in addition to entitlement to VA compensation under 38 U.S.C.A. § 1151 for a right eye disorder resulting from glaucoma surgery.

In October 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of the Veteran's entitlement to an initial rating in excess of 30 percent for PTSD and service connection for glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no credible lay or medical evidence that the Veteran received VA medical treatment in the form of right eye surgery with resulting blindness.


CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. § 1151 due to VA surgery of the right eye have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in April 2007.  The notice included the type of evidence to substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability the result of VA surgical or medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar incidence of fault on the part of the VA, or that the additional disability was the result of an event that was not reasonably foreseeable.
The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and private medical records.  In this regard, the Veteran identified the VAMC in Shreveport, Louisiana and Bossier City, Louisiana.  As thoroughly discussed below, the RO requested records from these facilities on more than one occasion, specifically instructing any archived documents must be furnished.  The RO also requested records from the other VAMC facilities in Louisiana.  In all instances, the RO received negative replies.  The RO determined in September 2012 that further efforts would be futile and notified the Veteran of the unsuccessful efforts.  The Veteran has reported he has no records in his possession.  

The Board thus finds that the RO met the duty to assist regarding records of the Veteran undergoing right eye surgery at a VA facility in Louisiana and the claim shall be decided on the evidence of record.  The Board finds that all pertinent evidence and records pertaining to the claim under 38 U.S.C.A. § 1151 have been obtained or attempts to obtain such evidence have been made.  Therefore, the Board finds VA has fulfilled the duty to assist as it relates to obtaining records from the identified VAMC facilities.  38 C.F.R. § 3.159.

In addition, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim of additional disability compensation for VA treatment resulting in right eye blindness.  However, no medical examination or opinion is required under the duty to assist because there are no treatment records that document eye surgery by VA and, for the reasons discussed more thoroughly below, the only other evidence consists of statements from the Veteran himself, which the Board does not find credible.  Stated another way, the record demonstrates that there is no credible, satisfactory evidence that the Veteran suffered right eye blindness from eye surgery occurring at a VA facility.

Considering the record before the Board, as discussed more thoroughly below, obtaining a medical opinion based upon the Veteran's rejected report of VA surgery resulting in an additional disability would not result in any evidence capable of sustaining the claim as an opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993). A significant factor to be considered for any opinion is whether such an opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (2000).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a conclusionary generalized lay statement that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki. 601 F.3d 1374, 1378 (Fed. Cir. 2010).  In other words, any medical opinion which provided a nexus between the Veteran's claim of right eye negligence due to negligence or fault by VA would necessarily be based upon the Veteran's rejected assertions regarding what occurred.  

Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefits flowing to veterans.  Such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Thus, as the Board does not find the Veteran has presented any credible evidence of surgery at a VA facility in Louisiana, a VA examination or opinion is not needed to decide the claim as there is no evidence indicating that the claimed disability may be associated with an established event, injury, or disease at VA.  Therefore, the evidence already of record is deemed sufficient to render a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Evidentiary standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The Veteran served on active duty from November 1968 to June 1970.

He contends that after separation, he had treatment at the VAMC in Louisiana which included an operation on his right eye for glaucoma.  He is now blind in the right eye and contends that the blindness is due to the negligence, carelessness, or fault by VA in his eye surgery.  He initially identified the operation occurring sometime between 1972 and 1974 and eventually stated it occurred sometime between 1970 and 1978.  The Veteran stated the surgery occurred at either Bossier City or Shreveport Louisiana.  

VA made a request for records from the Shreveport VAMC in August 2005.  The response included a one page document dated and signed by the Veteran in February 1978 requesting treatment for the right eye.  The document does not disclose the nature of the requested treatment and the Shreveport response indicates no other documents were found.  

In a statement dated in September 2006, the Veteran stated that as part of his claim for service connection for glaucoma, he served in Vietnam and was exposed to Agent Orange.  He developed glaucoma and further asserted, due to the glaucoma, he had an eye operation at VA that resulted in blindness in the right eye.

VA made a second request in August 2007 to Shreveport VAMC asking for all medical, surgical, clinical and nurses notes as well as any reports of injury for the period from June 1974 to August 1978 and received a negative reply that same month

Also in August 2007, the RO obtained a computer summary list of VA treatment which did not list any treatment from VA 

In a statement dated in October 2007, the Veteran stated that he tried to reenter service by joining the United States Marine Corps and in the entrance examination, the doctor noted a problem with his right eye.  He was seen by an eye doctor who told him that he had glaucoma and needed surgery.  He was sent to VA for the surgery that he now contends has resulted in his right eye blindness.  He now identified the treatment dates as between 1971 and 1975.  He does not have a family history of glaucoma or high blood pressure.  

In his substantive appeal received in November 2007, the Veteran again noted he served in Vietnam and was exposed to Agent Orange.  He noted afterwards he would have frequent headaches but did not know the cause until he tried to reenlist in the United States Marine Corps and found out he had glaucoma.  In June 2008, the Veteran suggested the alleged eye surgery could have occurred from 1970 to 1974 or from 1974 to 1978.  

In October 2011, the RO made a records request of the VAMC facilities in New Orleans, Alexandria, and Shreveport, Louisiana for records of eye surgery for glaucoma from 1970 to 1978 and requested the search include archived records.  In October 2011, the Alexandria VAMC replied they did not locate any records.  In November 2011, the New Orleans VAMC also stated they did not locate any records.  In December 2011, the RO made a request to Bossier City, Louisiana.  The Shreveport VAMC also stated it had no records in a letter received in December 2011.  In September 2012, the RO learned that there has never been an outpatient clinic in Bossier City, Louisiana.  

The Veteran was informed in February 2011 of the unsuccessful efforts to obtain records from the Shreveport VA medical center and that he could provide any information in his possession to VA. That same month, he contacted VA to advise he had no further information.  The RO also contacted the Veteran and advised him of the negative results from Alexandria and New Orleans and the Veteran indicated he did not have any medical records in his possession. 

In September 2012, the RO determined that any further efforts towards obtaining records concerning eye related treatment from the Louisiana VAMC would be futile as all efforts to obtain the records were exhausted.  

VA has received subsequent medical records from a private facility in Los Angeles, California, where the Veteran now lives.  In October 1995, it was noted the Veteran had a civilian occupation of a storm drain inspector.  Two years earlier, he had an injury at work where a foreign body went into his right eye.  He was treated at the time with antibiotics.  A week before the visit, the Veteran noticed increasing redness with decreased vision in the right eye.  There also was a mild discharge.  The condition was attributed to the work injury.  

In January 1999, it was noted the Veteran had a history of glaucoma and there is a reference to the right eye blindness, but there is no reference as to why that eye is now blind.  

Based upon the Board's review of the records from the private Los Angeles facility, there is no reference to a history that the Veteran had right eye surgery.  

Analysis

As noted, the Veteran contends that his right eye is now blind as a result of VA surgical treatment that he contends occurred in Louisiana during the period sometime during the 1970s.

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  Absent a finding of a lack of fault by VA, the mere occurrence of VA treatment and that the Veteran has an additional subsequent disability does not establish a claim under 38 U.S.C.A. § 1151(a).  See 38 C.F.R. § 3.361 (c).

As noted, as a lay person, the Veteran is competent to describe symptoms and events, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

Thus, the Veteran is competent to say that he had right eye surgery at VA in the 1970s.  VA, however, is not required to conclude that a Veteran's own assertions are sufficient in themselves to establish the Veteran had surgery at VA.  While the Board cannot ignore a Veteran's assertions, it must evaluate those statements along with all other relevant evidence of record.  See Gaines v. West, 11 VA 353, 359 (1998) (discussing the combat presumption of 38 U.S.C.A. § 1159 (b).)  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  Only then if the Board finds evidence credible will the Board proceed to the probative value of the evidence and weigh it against all other competent and credible evidence in the record.  If the evidence is not credible, the evidence has no probative value.  

While the Veteran is competent to say that he had eye surgery at VA and he has been blind in the right eye since that surgery, no records for such surgery has been found despite extensive efforts by VA to locate those records.  The RO not only asked the VA institutions identified by the Veteran, but all other VA facilities in Louisiana with negative results.  The only document located was a document requesting treatment for the right eye, but that document does not establish that treatment occurred and if it did, the treatment included eye surgery.  Thus, the document does not prove or tend to prove that the Veteran had right eye surgery for glaucoma, much less that the surgery was negligent and resulted in blindness. 

The Board finds it improbable that medical treatment such as eye surgery would not be noted in medical records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  See also Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Indeed, there is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Moreover, the United States Court of Appeals for Veterans Claims has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must conclude that if the Veteran had been operated upon by VA, that event would have been in writing.  No documents even suggesting surgery have been found.  Therefore while the Board has determined that the Veteran can competently testify what was done to him, where it was done, and by whom, the Board has determined the Veteran is not credible that he had surgery on his right eye at VA in the 1970s.  Another factor weighing against a finding that the Veteran's statements regarding the surgery are credible is the fact that he has provided a large range of dates from 1970 to 1978 for the surgery and has been inconsistent in asserting those dates.

The Board finds no satisfactory evidence official or otherwise that the Veteran, suffered eye blindness due to VA surgery and that all of the evidence, excluding the Veteran's own statements, either points to a negative inference of surgery, or is not consistent with the circumstances and conditions of VA care.  That leaves only the Veteran's own assertions which the Board finds are not credible.  Accordingly, the claim for additional disability under 38 U.S.C.A. § 1151 must be denied because there is no evidence that the claimed negligent eye surgery occurred.

The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right eye disorder, to include blindness is denied.


REMAND

As noted, in October 2011, the Board remanded the case for further development including on the claim for service connection for PTSD.  In a rating decision dated in September 2012, the RO granted service connection for PTSD with a 30 percent rating.  In February 2013, VA received a document from the Veteran expressing disagreement as to the rating, contending that his PTSD disability warrants a higher rating.  To date, the RO does not appear to have issued a statement of the case.  As the RO has not issued a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the claim for service connection for glaucoma, the Veteran served in Vietnam and was exposed to Agent Orange.  He noted afterwards he would have frequent headaches but did not know the cause until he tried to reenlist in the United States Marine Corps and found out he had glaucoma.  The Board infers the Veteran may have been rejected for enlistment into the Marines because of the glaucoma.  The service treatment records cover the period of service from 1968 to 1970 but do not include any records concerning the Veteran attempting to join the Marines.  Therefore, on remand, the RO should attempt to obtain any such records of the Veteran's attempted reenlistment in the Marines including medical records.  
Furthermore, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  While glaucoma is not a disability presumed to have been incurred in service due to herbicide exposure, see 38 C.F.R. §§ 3.307 , 3.309, the Veteran is not precluded from establishing service connection by proof of direct causation even if a presumptive disability due to Agent Orange exposure is not present.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, as to glaucoma, the Veteran states he has been diagnosed with glaucoma and must use medication for treatment.  The private medical records indicate a history of glaucoma and that he is being monitored.  

The Board has therefore determined that VA should provide the Veteran with a VA examination as there is an indication the Veteran has a current disability claimed as related to service but insufficient competent medical evidence to make a decision on the claim.  The examination should consider all of the evidence, including the Veteran's lay evidence, and determine what are the Veteran's current eye conditions, including glaucoma,  and whether any of them had their onset in service or are related to service, including as due to Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the approximate date and location where he attempted to reenlist into the Marines.  The RO should advise the Veteran that such searches are feasible only if the NPRC has a 90 day period to make the search. The RO should also advise the Veteran that the failure to provide the information may result in a VA examination and subsequent decision based upon the evidence of record.

2.  Request from the NPRC and any other appropriate source to include the National Archives and Records Administration, and the applicable service department, the appropriate custodian and obtain all records, including medical records documenting that the Veteran unsuccessfully tried to reenlist in the United States Marine Corps for the period identified by the Veteran.  

3.  After the record development is completed, provide the Veteran a VA eye examination. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has glaucoma of the eyes, and, if so, whether it is at least as likely as not (50 percent probability or more) that the glaucoma had its onset during service or is causally and etiologically related to service including the Veteran's presumed exposure to Agent Orange.

A complete rationale must be provided for any opinion offered.

4.  Furnish the Veteran and his representative a statement of the case on the claim for a rating higher than 30 percent for PTSD as determined in the September 2012 ratings decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal. 

5.  After the development requested is completed, readjudicate the claim for service connection for glaucoma.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


